ase 2:21-cr-20143-GAD-RSW ECF No. 1, PagelD.1 Filed 03/03/21 Page 1of5

5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case:2:21-cr-20143

Judge: Drain, Gershwin A.
MJ: Whalen, R. Steven
-VS- Filed: 03-03-2021 At 04:06 PM
INDI USA V HARRISON SMITH (LG)

D-1 HARRISON SMITH,

Defendant.

 

 

INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(21 U.S.C. § 841(a)(1) and 846 — Conspiracy to Possess With the Intent to
Distribute a Controlled Substance (Cocaine))

From on or about January 2020, to on or about May 27, 2020, in the Eastern
District of Michigan, defendant HARRISON SMITH knowingly and intentionally
conspired and agreed with other individuals, both known and unknown, to possess
with intent to distribute a controlled substance, to wit: in excess of 500 grams of
cocaine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(A)(ii) and 846.
ase 2:21-cr-20143-GAD-RSW ECF No. 1, PagelD.2 Filed 03/03/21 Page 2 of 5

COUNT TWO

(21 U.S.C. § 841(a)(1) — Possession With the Intent to Distribute a —
Controlled Substance (Cocaine))

On or about May 27, 2020, in the Eastern District of Michigan and
elsewhere, defendant HARRISON SMITH, did knowingly possess with
the intent to distribute a controlled substance, to-wit: cocaine, a
Schedule IJ controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1).

COUNT THREE

(21 U.S.C. § 841(a)(1) — Possession With the Intent to Distribute a
Controlled Substance (Heroin))

On or about May 27, 2020, in the Eastern District of Michigan, the
defendant, HARRISON SMITH, knowingly and intentionally possessed
with intent to distribute a controlled substance, to wit: a mixture and

substance containing a detectable amount of heroin, a Schedule I

 

controlled substance, all in violation of Title 21, United States Code, |

Sections 841(a)(1), (b)(1)(C).

 

 
 

ase 2:21-cr-20143-GAD-RSW ECF No. 1, PagelD.3 Filed 03/03/21 Page 3 of 5

FORFEITURE ALLEGATIONS
(21 U.S.C. § 953, and 28 U.S.C. § 2461)

The allegations contained in this Indictment are incorporated by
reference herein to allege forfeiture pursuant to the provisions of Title
21, United States Code, Section 853, Title 18, United States Code,
Section 924(d), and Title 28, United States Code, Section 2461(c).

Title 21 Offense. Upon conviction of a Title 21 Offense charged
in this Indictment, the Defendant shall forfeit to the United States: (a)
any property constituting, or derived from, any proceeds which the
Defendant obtained, directly or indirectly, as the result of such
violation, and (b) any property which the Defendant used or intended to
be used in any manner or part to commit or to facilitate the commission
of such violation, and/or any property involved in such violation.

Substitute Assets. Pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section
982(b), Defendant shall forfeit substitute property, up to the value of |
the property described above, if, by any act or omission of the

defendant, the property described above cannot be located upon the

 

 
 

   

ase 2:21-cr-20143-GAD-RSW ECF No. 1, PagelD.4 Filed 03/03/21 Page 4of5

_ exercise of due diligence; has been transferred, sold to or deposited with
a third party; has been placed beyond the jurisdiction of the court; has
been substantially diminished in value; or has been commingled with
other property which cannot be divided without difficulty.

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit
Assistant United States Attorney

s/Jeanine Brunson

JEANINE BRUNSON

MEGHAN SWEENEY BEAN
Assistant United States Attorneys
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226-9597

Jeanine. Brunson@usdoj.gov

Dated: March 3, 2021
 

Case 2:21-cr-20143-GAD-RSW ECF No. 1, PagelD.5 Filed 03/03/21 Page 5of5

 

Case:2:21-cr-20143 _
United States District Court ‘mi Judge: Drain, Gershwin A.
Eastern District of Michigan Criminal Case ¢ MJ: Whalen, R. Steven
Filed: 03-03-2021 At 04:06 PM

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to | INDI USA V HARRISON SMITH (LG)

 

 

 

 

 

 

 

\ | Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Lives No AUSA’s Initials: [45 2
Case Title: USA v. HARRISON SMITH YO

 

County where offense occurred : Wayne

Check One:  [X|Felony (- [ |Misdemeanor L]Petty
Y_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section Helow].

e Information

   

Superseding to Case No: Judge:

 

C] Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below: |

Defendant name Charges Prior Complaint (if applicable)
|

_f
Please take notice that the below listed Assistant United States Attorney is the attorney of rgcord for
the above captioned case.

March 3, 2021
Date Jeanine Brun

 

211 W. Foft Street, Suite 2001 “fieanthr
Detroit, MI 48226-3277 prov
Phone: (313) 226-9597

Fax: (313) 226-2372

E-Mail address: jeanine.brunson@usdoj.gov
Attorney Bar #: P55429

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
